DETAILED ACTION
NEW REJEC TIONS
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2. 	Claims 1 — 2, 15 – 18 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1).
With regard to Claims 1 — 2, Mruk et al disclose a hose (paragraph 0091), therefore a
tube encircling a channel that is the lumen of the hose, comprising a composition comprising an
elastomeric material (paragraph 0026) and polyethyleneimine (paragraph 0059) that is self
sealing (self healing; paragraph 0006); the tube is therefore an innermost layer; the polyethyleneimine is present as a complex with a metal ion (paragraph 0059) and the metal ion, and therefore the polyethyleneimine, interacts with and therefore is in contact with the elastomeric material, after rupture due to mechanical stress of a propagating crack in the rubber, because the metal ion is surrounded by the rubber (paragraph 0053). A hose for transporting a liquid, therefore a hydraulic hose, would therefore be obtained.
With regard to Claim 15, the claimed aspects of ‘mixing,’ ‘extruding’ and ‘curing’ are directed to product – by – process limitations.  Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 16, the elastomeric material comprises the claimed groups because it comprises methyl methacrylate (paragraph 0026) and the polyethyleneimine is attached to the elastomeric material by an amide bond because the metal ion, and therefore the polyethyleneimine, is encapsulated by a microcapsule (paragraph 0050) comprising urea – formaldehyde (paragraph 0051).
With regard to Claims 17 – 18 and 20, the elastomeric material is therefore attached to the polyethyleneimine by covalent bonds that are amide bonds.


3. 	Claim 9 is rejected under 35 U.S.C. 102(b) as being anticipated by Mruk et al (U.S.
Patent Application Publication No. 2014/0148555 A1) as evidenced by Wikipedia.
Mruk et al disclose a hose as discussed above. Mruk et al do not
disclose that acrylonitrile butadiene has the claimed structure. However, Wikipedia discloses that
acrylonitrile butadiene has the claimed structure (first page). 

4. 	Claim 10 is rejected under 35 U.S.C. 102(b) as being anticipated by Mruk et al (U.S.
Patent Application Publication No. 2014/0148555 A1) as evidenced by Wikipedia and Lane et al (U.S. Patent No. 6,569,943 B2).
Mruk et al disclose a hose as discussed above. Mruk et al do not disclose that acrylonitrile butadiene has the claimed structure. However, Wikipedia discloses that
acrylonitrile butadiene has the claimed structure (first page). Additionally, Lane et al disclose that the claimed structures are all residues of acrylonitrile or from the polymerization of butadiene (column 6, lines 10 – 40).
Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 7 – 8, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1).
Mruk et al disclose a hose as discussed above. Mixing is disclosed, in paragraph 0089, and extrusion is disclosed, in paragraph 0052, and curing, in paragraph 0085. With regard to Claims 7 — 8, acrylonitrile butadiene rubber is disclosed (paragraph 0026). It would have been obvious for one of ordinary skill in the art to select acrylonitrile butadiene rubber, as acrylonitrile butadiene rubber is disclosed.
With regard to Claim 13, Mruk et al fail to disclose mixing the elastomeric material and polyethyleneimine to provide a mixture, extruding the mixture and curing the extruded mixture. However, it would have been obvious for one of ordinary skill in the art to provide for mixing the elastomeric material and polyethyleneimine to provide a mixture, extruding the mixture and curing the extruded mixture, as mixing, extrusion and curing are disclosed.
With regard to Claim 19, Mruk et al fail to disclose the claimed amount of polyethyleneimine. However, the disclosed polyethyleneimine is a complex with the metal ion, as stated above, and the amount of metal ion is easily determined by one skilled in the art (paragraph 0060). Additionally, an amount in excess of, or less than, the stoichiometric amount, which means equal moles of the elastomeric material and the metal ion, may be used (paragraph 0060). The molecular weight of the elastomeric material is 124,122 (paragraph 0095) and the metal ion is ruthenium (paragraph 0061), which has a molecular weight of 101.07. It would have been obvious for one of ordinary skill in the art to provide for a weight percent of metal ion, or polyethyleneimine, which is 101.07 divided by 124,122, or greater weight percent, as the disclosed polyethyleneimine is a complex with the metal ion and an amount greater or less than the stoichiometric amount may be used. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

	
7. 	Claims 3 — 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mruk et al
(U.S. Patent Application Publication No. 2014/0148555 A1) in view of Sui et al (ACS Applied
Materials and Interfaces).
Mruk et al disclose a hose as discussed above. With regard to Claims 3 – 5, Mruk et al fail to disclose the claimed polyethyleneimine. However, Sui et al teach that the claimed
polyethyleneimine is well known in the art, because it is commercially available (from Sigma —
Aldrich Company; page 9173, ‘Materials’; Scheme 1). It would have been obvious for one of
ordinary skill in the art to provide for claimed polyethyleneimine, as it is well known in the art.
With regard to Claim 6, the claimed molecular weight is disclosed (page 9173,
‘Materials’).

8. 	Claims 11 — 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mruk et al (U.S. Patent Application Publication No. 2014/0148555 A1) in view of Bourgois et al (U.S.
Patent No. 7,566,486).
Mruk et al disclose a hose as discussed above. With regard to Claims 11 — 12, Mruk et al fail to disclose an intermediate layer comprising metal braiding covering the innermost layer and an outer layer comprising a self sealing composition.
Bourgois et al teach a hose comprising an inner tube and an outer cover comprising any
suitable rubber and a tubular braid comprising steel wires between the inner tube and the outer
cover (column 3, lines 30 — 50) for the purpose of providing increased strength and endurance
(column 1, lines 40 — 45).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
inner tube and an outer cover comprising any suitable rubber and a tubular braid comprising steel
wires between the inner tube and the outer cover in order to obtain increased strength and
endurance as taught by Bourgois et al. It therefore would have been obvious to provide for an inner tube that is the innermost layer and an outer cover that is the outer layer, that is identical to
the innermost layer, and an intermediate layer comprising the tubular braid, therefore metal
hraidings.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated June 2, 2022, that mixing is not disclosed by Mruk et al.
However, mixing is disclosed, in paragraph 0089, and extrusion is disclosed, in paragraph 0052, and curing, in paragraph 0085. Furthermore, the claimed aspects of ‘mixing,’ ‘extruding’ and ‘curing’ are directed to product – by – process limitations.  Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782